       Case 6:18-cv-06557-FPG-JWF Document 70 Filed 01/24/19 Page 1 of 3




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
                                                 X

LAURENCE F. DOUD III,
                                                          6:18-cv-06557-FPG
                      Plaintiff,
-V.-



ROCHESTER DRUG CO-OPERATIVE, INC.
AND JOSEPH BRENNAN,

                      Defendants.


ROCHESTER DRUG CO-OPERATIVE, INC.

                      Counterclaim Plaintiff,

-V.



LAURENCE F. DOUD III,                                STIPULATION OF DISMISSAL

                      Counterclaim Defendant,

LAURENCE F. DOUD III,

                     Third-Party Plaintiff,

-V.-



THE BOARD OF DIRECTORS OF
ROCHESTER DRUG CO-OPERATIVE, INC.

and


DONALD ARTHUR, CHRISTOPHER CASEY,
STEPHEN GIROUX, RICHARD KLENK,
SHERWOOD KLEIN, JOE LECH,
BORIS MANTELL, SCOTT MISKOVSKY,
GARRY MROZEK, AND PAUL PAGNOTTA, in
their individual capacities and as members the
BOARD OF DIRECTORS OF ROCHESTER
DRUG CO-OPERATIVE, INC.,

                      Third-Party Defendants.
     Case 6:18-cv-06557-FPG-JWF Document 70 Filed 01/24/19 Page 2 of 3




       Plaintiff/Third-Party PlaintiffCounterclaim Defendant Laurence F. Doud III ("Mr.

Doud" or "Third-Party Plaintiff'), by and through his undersigned counsel, and Third-Party

Defendant the Board of Directors of Rochester Drug Co-Operative, Inc. (the "RDC Board of

Directors" or "Third-Party Defendant"), by and through its undersigned counsel, hereby stipulate

that, pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), this action is dismissed with

prejudice as to the RDC Board of Directors.

       For the avoidance of doubt, this stipulation is not intended to dismiss this action as

against the members of the RDC Board of Directors being sued in their individual capacities and

as members of the RDC Board of Directors.



                          [Remainder ofpage intentionally left blank.]




                                              -2-
    Case 6:18-cv-06557-FPG-JWF Document 70 Filed 01/24/19 Page 3 of 3




GOTTLIEB & JANEY LLP


By: /s/ Derrelle M. Janev                           Dated: 1/22/2019
Derrelle M. Janey

111 Broadway, Suite 701
New York, New York 10006
Tel.: (212) 566-7766
Fax: (212)374-1506
Email: djaney@gottliebjaney.com

Counselfor Plaintiff, Counterclaim Defendant
and Third-Party PlaintiffLaurence F. Doud III

HARTER SECREST & EMERY LLP


By: /s/Brian M. Feldman                             Dated: 1/22/2019
Brian M. Feldman


1600 Bausch & Lomb Place
Rochester, NY 14604-2711
Tel.: (585) 231-1201
Fax:(585) 232-2152
Email: bfeldman@hselaw.com

Counselfor Third-Party Defendant Board of
Directors ofRochester Drug Co-Operative, Inc., and
Defendant and Counterclaim PlaintiffRochester Drug Co-Operative, Inc.


ROTHENBERG LAW


By: /s/David Rothenbers                             Dated: 1/22/2019
David Rothenberg

45 Exchange Boulevard, Suite 800
Rochester, New York 14614
Tel.: (585)232-1946
Fax: (585) 232-4746                               SO ORDEREDTHIS
Email: david@rothenberglawyers.com

Counselfor Individual Third-Party Defendants,
and Defendant Joseph Brennan
                                                  HON. FRANIC P. GaL\CI,(J
                                                  ChiefK.S. District Ji/dge




                                            -3-
